 

\OC>O\IO'\Ul-I>L)J[\)r--l

[\)[\)[\)NN[\)[\)N[\J»--l)-~»-\n-)-lr-‘»-a)-a¢-\)-*
OO\IO\Ul-BL»JI\)’-‘O\QOO\IO\U‘I-BLJJN>_‘C

 

 

Case 2:19-mj-00060-I\/|AT Document 1 Filed 02/06/19 Page 1 of 10

M, " Magistrate Judge Mary Alice Theiler

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT sEATTLE
UNrTED STATEs oF AMERICA, No. m j l q - O b 0
Plaintiff’ CoMPLAINT for vloLATIoN
V_ 18 U.s.c. § 2252(a)(4)(B), (b)(z)
MURUGANANANDAM ARUMUGAM,
Defendants.

 

 

BEFORE the Honorable Mary Alice Theiler, United States Magistrate Judge,
United States Courthouse, Seattle, Washington.

The undersigned complainant being duly sworn states:

_C_GLNl_l
(Possession of Child Pornography)

Beginning on a date unknown, and continuing until February l, 2018, at
Redmond, Within the Western District of Washington, and elsewhere, `the defendant,
MURUGANANANDAM ARUMUGAM did knowingly possess matter that contained
visual depictions, the production of Which involved the use of minors engaging in
sexually explicit conduct, and the visual depictions Were of such conduct, that had been
mailed and shipped and transported in and affecting interstate and foreign commerce by
any means, including by computer, and Which had been produced using materials that

had been mailed and shipped and transported in and affecting interstate and foreign

COMPLAINT/MURUGANANANDAM ARUMUGAM - 1 UNITED STATES ATTORNEY
700 STEWART, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 

\OOO\]O'\U\-BL)J[\)*-‘

[\) [\) l\) [\) [\) [\) [\) [\) [\)‘H »-1 >-1 r-‘ >-d »-\ )-1 )-¢ )- »-1
OO\IO’\U`I-I>L)Jl\)l-‘O\OOO\IO\Ul-I>L»JN*-‘O

 

 

 

Case 2:19-mj-00060-I\/|AT Doc_ument 1 Filed 02/06/19 Page 2 of 10

commerce by any means, including by computer, and the images of child pornography
involved include images of a prepubescent minor and a minor who had not attained 12
years of age.

All in violation of Title 18, United States Code, Section 2252(a)(4)(B),(b)(2).

And the Complainant states that this Complaint is based on the following
information:

I, Jayme McFarland, being first duly sworn on oath, depose and say:

INTRODUCTION

l. l am a Special Agent with the U.S. Department of Homeland Security
(DHS), Homeland Security lnvestigations (HSI), assigned to the Special Agent in Charge
Seattle, Washington, field office. l have been a Special Agent with HSl since December
2010. I completed the Criminal lnvestigator Training Program and the HSI Special
Agent Training Program located at the Federal Law Enforcement Training Center in
Glynco, Georgia. My training included courses in law enforcement techniques, federal
criminal statutes, conducting complex criminal investigations, physical and electronic
surveillance techniques, and the_execution of search/arrest warrants. During my
employment as a law enforcement officer, l have attended periodic seminars, meetings,
conferences and received continued training.

2. As part of my duties as an HSI Criminal Investigator, l investigate criminal
violations relating to child exploitation and child pornography including violations of
Title 18, United States Code, Sections 2251(a), 2252(a)(2), 2252(a)(4)(B), and
2243 (a)(l). l have received training in the area of child pornography and child
exploitation, and have observed and reviewed numerous examples of child pornography
in various forms of media, including media stored on digital media storage devices such
as computers, tablets, cellphones, etc. I have also participated i'n the execution of
numerous search warrants involving investigations of child exploitation and/or child
pornography offenses. vl am a member of the Seattle lnternet Crimes Against Children

(ICAC) Task Force in the Western District of Washington, and work with other federal,

COMPLAlNT/MURUGANANANDAM ARUMUGAM - 2 UNITED STATES ATTORNEY
700 STEWART, SUITE 5220

SEATTLE, WAsHINGTON 98101
(206) 553-7970

\QOO\]O'\Ul-PL»J[\))-¢

[\)[\)[\)[\.)[\.)l\)[\)[\)[\))-‘r-¢r-¢»-\>-a)-‘r-l)-i>-\r-¢
OO\IO'\U'ILUJN»-‘C\OOO\IO\UI-BL»N'-\O

 

 

Case 2:19-mj-00060-|\/|AT Document 1 Filed 02/06/19 Page 3 of 10

state, and local law enforcement personnel in the investigation and prosecution of crimes
involving the sexual exploitation of children. l

3. The facts set forth in this Complaint are based on my own personal
knowledge; knowledge obtained from other individuals during my participation in this
investigation, including other law enforcement officers; interviews of cooperating
witnesses; review of documents and records related to this investigation; communications
with others who have personal knowledge of the events and circumstances described
herein; and information gained through my training and experience'.

4. Because this Complaint is submitted for the limited purpose of establishing
probable cause, it does not set forth each and every fact that I or others have learned
during the course of this investigation. I have set forth only the facts that I believe are
necessary to establish probable cause to believe that MURUGANANANDAM
ARUMUGAM committed the offense charged, namely, Possession of Child Pornography
in violation of 18 U.S.C. § 2252(a)(4)(B).

SUMMARY OF PROBABLE CAUSE

5. In 2016, Seattle Police Department (SPD) ICAC Detective Conine initiated
an investigation into the sharing of child pornography files via the eDonkeyZOOO (eDZK)
peer-to-peer (PZP) file sharing network Beginning on July 9, 2016, Detective Conine, in
an undercover capacity, utilized the law enforcement version of eMule, a commonly used
PZP file sharing program for the eDZK file sharing network, to monitor PZP users
possessing and distributing image and video files depicting child pornography Detective
Conine identified MURUGANANANDAM ARUMUGAM’s IP address as sharing child
pornography files on the dates and times the downloads occurred by obtaining a King
County Superior Court Search Warrant for Comcast Communications related to the
subscriber for the suspect IP Address.

6. Between August 24, 2016, and April 12, 2017, Detective Conine utilizing
el\/lule, automatically downloaded approximately 2,942 complete and partial child

COMPLAINT/MURUGANANANDAM ARUMUGAM - 3 UNITED STATES ATTORNEY
700 STEWART, SUITE 5220

SEATTLE, WAsHINGToN 98101
(206) 553-7970

 

\OOO\]O\Ul-DL)JN»-\

NNI\)NN[\)[\)N!\)\-‘»-l»-lr-‘»-\»-‘)-a)-¢)-\r-i
OO\IO\Lh-PL»J[\)F-‘O\OOO\]O\LA-BWN'-\O

 

 

 

Case 2:19-mj-00060-|\/|AT Document 1 Filed 02/06/19 Page 4 of 10

pornography files from MURUGANANANDAM ARUMUGAM’s IP address. Detective

Conine reviewed the downloaded files and described two as follows:

//
//
//
//

COMPLAINT/l\/[URUGANANANDAM ARUMUGAM - 4

UNITED STATES ATTORNEY
700 STEWART, SUITE 5220
SEATTLE, WAsl-erGToN 98101
(206) 553-7970

 

\DOO\]O`\Ul-I>L)Jl\)v-‘

[\)[\)[\)[\)[\)[\)[\)[\.)[\)»-¢)-~»-\)-~)-¢)-1»-\\-1»-\)-1
OO\\O\UI-I>Wl\)'-‘C\DOO\]O\U'I-PL)JN*-‘C

 

 

Case 2:19-mj-00060-|\/|AT Document 1 Filed 02/06/19 Page 5 of 10 _

i. File name: !New!(Pthc)Niece SeriesZ (Sy Full
Penetration) (62m20s).mpg: This color video flle in its entirety is 1:02:29 in length.
The video depicts a prepubescent female child, approximately 5 to 7 years old, lying on a
bed in a residential setting. The child appears to be under the influence of a sleeping
drug throughout the video. The video appears to contain multiple videos edited into one,
though the circumstances are similar throughout. During the video the child is nude from
the waist down and at parts of the video her shirt is removed to expose her chest. Also in
the video is an adult male, usually depicted nude. As the child sleeps, the adult undresses
the child, kisses the child, squeezes and sucks on the child's chest, digitally penetrates the
child's vagina, orally penetrates the child's vagina, and has penile and vaginal intercourse
until ejaculation. Throughout the video, the male adjusts the camera to focus upon
different actions.

ii. File name: O-Dvd 033 (Divx4).avi: This color video file is
9:30 in length. The video has been edited and musical audio files have been added. The
beginning of the video contains the title "O-DVD old movies in DVD forma " and is
captioned over a nude female child lying on a couch. The video appears to have been
taken sometime in the l960's to l970's and then reformatted digitally. The video depicts a
prepubescent female child, approximately 5 to 7 years old, in a residential setting. The
video begins with an adult woman sitting on a brown couch. The woman is nude from the
waist down and her legs are spread open, exposing her vagina. The clothed child is next
to the woman on the couch and the woman is instructing the child on how to digitally
penetrate the woman's vagina with the child's hand. The woman takes hold of the child's
wrist and manipulates the child's hand against the woman's vagina. An adult male appears
and orally penetrates the woman's vagina in front of the child. The child then orally
penetrates the woman's vagina as the man assists with his hands. The man then takes hold
of the child's wrist and manipulates the child's hand against the woman's vagina. The
male inserts his penis into the woman's vagina. The woman takes hold of the child's wrist
and manipulates the child's hand against the woman's vagina. The man and the child
stand in front of the woman and the man places his penis into the child's mouth. The man
forces the child to perform oral sex, and as this is happening, the woman massages the
man's testicles. The woman then begins to perform oral sex on the man, and the man
takes the child by the wrist and forces her to touch his penis during the process. The
video changes to the woman facing away from the camera and exposing her buttocks.
The child spreads open the woman's buttocks and digitally penetrates the woman's anus
and vagina. The man appears and also digitally penetrates the woman. The scene changes
to the child undressing and sitting on the couch. The child digitally penetrates her own
vagina. The man vaginally penetrates the child with his penis. The man then ej aculates
onto the child's vagina as he stands over her and she spreads her vagina open.

Several of these actions are repeated during the video, and throughout the video the male
adjusts the camera to focus upon different actions.

COMPLAINT/MURUGANANANDAM ARUMUGAM - 5 UNITED STATES ATTORNEY
700 STEWART, SUHE 5220

SEATTLE, WAsHINGToN 98101
(206) 553-7970

 

\COO\]O\Ul-bb~>[\))-a

[\>[\)[\)[\)[\)[\)[\)[\)[\)i-‘i-di--\i-¢)_~»-‘»-\r-l)-li-¢
OO\]O'\U`I-l>L)JNF-\C\DOO\]O\U\-BL»JN’-‘C

 

 

Case 2:19-mj-00060-|\/|AT Document 1 Filed 02/06/19 Page 6 of 10

7. l have reviewed these files and agree with Detective Conine’s descriptions

Each of these files constitutes child pornography as defined in Title 18 U.S.C. § 2256(8). '
b 8. On April 24, 2017, Detective Conine received responsive search warrant

material from Comcast Communications identifying the subscriber of the IP Address
responsible for the sharing of child pornography files was MURUGANANANDAM
ARUMUGAM, at a residence located in Redmond, Washington. l

9. On February l, 2018, King County Sheriff’ s Office (KCSO) Detectives in
coordination with SPD ICAC executed a King County Superior Court Search Warrant at
MURUGANANANDAM ARUMUGAM’s residence in Redmond, Washington. During
the search, law enforcement officers located a desktop computer serial number
206198950279 with a Seagate hard drive in MURUGANANANDAM ARUMUGAM’s
home office that was actively running eDZK and sharing files with names commensurate
with child pornography including, “lOyo sex_in_my_car.vk.mp4” and “(Pthc) Open-f1.5
Best Pedo Anal (Don’t Miss).” Based on my training and experience, l know that
“PTHC” is a common term used by individuals with a sexual interest in children which
stands for “Pre-teen hardcore” and “pedo” is short for pedophile.

lO. Following advisement and waiver of his constitutional,
MURUGANANANDAM ARUMUGAM confirmed the devices in the office were his n
devices and confirmed he was the only user of the office desktop computer.
MURUGANANANDAM ARUMUGAM was initially reluctant to provide passwords to
the device, but ultimately provided the necessary passwords. Further,
MURUGANANANDAM ARUMUGAM admitted working as a software engineer, but
denied knowledge of eMule, the dark web, or P2P file sharing and claimed he was
unaware that his computer was actively running eMule or that he was in possession of
large amounts of child pornography. MURUGANANANDAM ARUMUGAM suggested
to law enforcement that a hacker was responsible for the child pornography files.

ll. During the forensic examination of MURUGANANANDAM
ARUMUGAM’s desktop computer serial number 206198950279 with a Seagate hard

COMPLAINT/MURUGANANANDAM ARUMUGAM - 6 UNITED STATES ATTORNEY
700 STEWART, SUITE 5220

SEATTLE, WAsHINGToN 98101
(206) 553-7970

 

\OOO\]O'\Ul-I>WI\))-\

[\)l\)[\)[\)[\)[\)[\)[\.){\.)`i-‘)-‘r-l)-¢»-‘i-i-di-ar-¢i-a
OO\IO\U`I-l>b~>NF-*O\OOO\IO\UI-I>L»Jl\)v-*O

 

 

Case 2:19-mj-00060-|\/|AT Document 1 Filed 02/06/19 Page 7 of 10

drive, KCSO forensic examiners Do and Elliot found a forensic tool and discovered the
files of suspected child pornography had been changed to a file extension of “.bak” or
backup files. DFDs Do and Elliot were able to determine that the suspected child
pornography files were originally Windows Media Files, MPG or MPEG video files and
appeared to have been received using the eMule peer-to-peer file sharing software on
ARUMUGAM’s computer. DFDs Do and Elliot also located the Search terms entered l
into eMule by the user which included the following terms: pthc fucked, pthc 2015 2014,
pthc 20l5 sisters 6-1 lyo 0214, pthc 2015 sisters, and pthc 2015. KCSO Sergeant Turi
reviewed these files and described two as follows:

i. File Name: 9c633300-b101-4c40-8722-
80f01f75d23d.bakMD5: 45735862ddad112d118caaabl6fa0907: This video depicts a
nude, white, male child approximately 8-10 years of age based on Size, lack of body hair
and muscle development. The child is depicted straddling a nude adult male. The child
faces the camera, with the adult male’s penis in his hands and manipulates the penis with
his hands. A voice in a in a foreign language is spoken in the background of the video
and the adult male strokes his penis. The child is then depicted licking the adult’ s penis
and placing the adult’ s penis in his mouth.

ii. File Name: 54f0d8fd-c456-43d1-a59e-
97baZed95da3.bakMD5: 824b8cf9df527125b30dda82986da8bb: This video file depicts
what appears to be a white female child approximately 8-10 years of age based upon her
small size, lack of body hair or breast development. The child is seated nude in the back
seat of an apparent car. Seated next to the female child is a nude, white, male child
approximately 8-10 years of age, based on size, lack of body hair and muscle
development The two children speak in an unknown language while a third, unseen
person records the video. The video depicts the two children kissing. The female child
then bends down and places the male child’s penis in her mouth. The female child then
straddles the male child and puts his penis in her mouth, while the male child performs
oral sex upon the female child’s vagina. The children continue to switch positions to
perform oral sex upon one another. The video ends with the female child spreading her
vagina open with her hands while the camera zooms in.

12. l have reviewed these files and agree with KCSO Sergeant Turi’s
descriptions Each of these files depicts a minor engaged in sexually explicit conduct ,
l3. l subsequently reviewed the files located on the desktop computer serial

number 206198950279 containing a Seagate hard drive. Based on my training and

COMPLAlNT/MURUGANANANDAM ARLH\/IUGAM - 7 UNITED STATES ATTORNEY
700 STEWART, SUrrE 5220

SEATTLE, WASHINGToN 98101
(206) 553-7970

 

\COO\]O\UI-LW[\)»-a

[\)[\)[\)[\)[\)[\)I\)[\)Ni-¢»-\v-‘)-‘)-‘)-l)-l)-lr-l)-
OO\IO\Ul-PL)J[\JF-*C\DOO\IO\LA-l>b~)[\)'-"O

 

 

Case 2:19-mj-00060-|\/|AT Document 1 Filed 02/06/19 Page 8 of 10

experience, l know that Seagate hard drives are not entirely manufactured in the State of
Washington. Based on my training and experience, l observed approximately 450 child
pornography files as defined in Title 18 USC 2256(8). After reviewing the files, I believe
one of the files is a compilation of a known series victim named “Tara”'and describe it
and another observed file as follows: y

//

//

//

//

COMPLAlNT/MURUGANANANDAM ARUMUGAM - 8 UNITED STATES ATTORNEY
700 STEWART, SUITE 5220

SEATTLE, WASHINGTON 98 l Ol
(206) 553-7970

 

 

\OOO\]O`\Ul-I>L»Jl\.)v-‘

I\)[\)[\)l\)l\)[\.)[\)[\)[\.)i-a)-l)-l)-¢)-l)-i>-l\_~v-\i-d
OQ\]O`\UI-l>W[\)’-‘C\OOO\]O\UI-DWNF-‘O

 

 

Case 2:19-mj-00060-|\/|AT Document 1 Filed 02/06/19 Page 9 of 10

i. File Name: 5f931e78-d3d4-42bc-962a-cfc5c7cbb707.mp4:
Video Description: this is a color video approximately 35215 minutes in length. The video
begins showing a blue screen and is entitled, “Tara 8 years old The Sensual Side”. The
initial depiction is of “Tara” fully nude sitting on a bed with a plaid comforter. Tara is
wearing a purple and gold mask over her eyes.~ Tara then lays on her back and proceeds to
move around into various sexually provocative positions designed to show off her
genitals as well as digitally penetrates her vagina and anus. At approximately 6: 14

l minutes a blue screen entitled, “January 2007 8 Year Old Tara Likes to Masturbate (how

horny can this fucking bitch be?!)” appears. This video depicts “Tara” fully nude on the
same bed with plaid comforter and she is masturbating. At 8:28 minutes, the blue screen
appears and is entitled, “Tara 8 years old January 2007 Tara’s Little Asshole”. This clip
depicts Tara nude and kneeling face down on the bed with the plaid comforter and the
camera is focused on her anus. Tara digitally penetrates her anus. At 12:03 minutes the
blue screen entitled, ‘_‘coming soon, Tara’ Bed time Rape, Tara 8 years old, Ass fuck and
ass vibrator”. This video depicts an adult male nude lying on his back and f‘Tara” on top
of the male straddling him. The adult male vaginally penetrates Tara with his erect penis.
Tara is then kneeling on her hands and knees with her buttocks facing the camera and the
adult male anally penetrates Tara with a white vibrator. At 19:35 the blue screen appears
entitled, “Tara’s Oral Explosion” and depicts the same adult male kneeling on the bed
with the plaid comforter. The adult male pulls Tara’s face to his erect penis and holds
Tara’s head forcibly causing her to perform oral sex on him. The video pans to another
clip of Tara performing oral sex on the adult male. Mulitple clips of Tara performing oral
sex on the adult male are shown. At 22:59 the blue screen appears and is entitled, “Tara_ 8
years old, Ass to Mouth, ...her daddy really treats her like a total fucking whore!”. This
clip depicts Tara nude but wearing a yellow and maroon mardi gras type mask with
feathers over her eyes. Tara is performing oral sex on a nude adult male. The next clip is
of Tara lying on her back on a bed and the adult male kneels over her and lifts her legs
over her head and begins anally raping her. He then forces Tara to perform oral sex on his
penis after he just had his penis in her anus. This pattern occurs several times with the
adult male anally raping Tara then causing her to perform oral sex on his penis. The adult
male then uses.a vibrator to expand Tara’s anus and he lifts the camera to zoom in on
Tara’s enlarged anus. The last clip depicts the adult male kneeling over Tara
masturbating until he ej aculates into her mouth and on her face.

//
//
//
//

COMPLAINT/MURUGANANANDAM ARUMUGAM - 9 UNITED STATES ATTORNEY
700 STEWART, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553~7970

 

\COO\IO'\Ul-I>L)JN»-\

[\)[\)l\)l\)[\)[\)[\)[\)[\)>-id)-¢»-¢i-‘)-‘)-\>-\)-‘)-l
OO\]O’\Ul-l>b~>l\)>-*C>\OOO\]O\U!-l>b~)[\))-\O

 

 

Case 2:19-mj-00060-|\/|AT Document 1 Filed 02/06/19 Page 10 of 10

ii. File Name: afZa90d7-7387-42cf-9fdd-80b0c7d31a86.mp4:
Video Description: This color video is approximately 2:30 minutes in length. The video
depicts a baby, approximately 2 years old, standing wobbly facing a male child, who is
sitting on a chair. The baby and male child are fully nude however, the male child’s face
is not visible on camera. The male child appears to be approximately 6-8 years old based
on his small stature, lack of muscular development and no body or pubic hair. The male
child’s penis is erect and the baby grabs the penis and strokes it. The male child then
grabs the baby’s head and forces the baby to suck on his penis. The baby screams and
backs up then strokes the male child’s penis again. The male child grabs the baby again
and forces the baby to suck on his penis. The camera then pans up to show the male
child’s face as he masturbates. Based on the camera location and movement, it appears a
third person was recording the encounter from beside the victims.

CONCLUSION
l4. Based on the above-stated facts, I respectfully submit that there is probable
cause to believe that MURUGANANANDAM ARUMUGAM committed the offense
charged in this Complaint.

ja m z` wl
JA@ME MCFARLAND, Complainant
~ Special Agent

Homeland Security lnvestigations

Based on the Complaint and Affidavit sworn to before me, and subscribed in my
presence, the Court hereby finds that there is probable cause to believe the Defendant
committed the offense set forth in the Complaint.

DATED this l Q day of February, 2019.

MARY A`lii<’:E THEILER
United States Magistrate Judge

COMPLAINT/MURUGANANANDAM ARUMUGAM - 10 UNITED STATES ATTORNEY
‘ 700 STEWART, SUITE 5220

SEATTLE, WAsHINGToN 98101
(206) 553-7970

 

